[Cite as State v. Irving, 2022-Ohio-4019.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-22-009

        Appellee                                 Trial Court No. 2021CR0389

v.

David A. Irving                                  DECISION AND JUDGMENT

        Appellant                                Decided: November 10, 2022

                                         *****
        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Chief Assistant Prosecuting Attorney, for appellee.

        Jeffrey P. Nunnari, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, David A. Irving, appeals from a judgment entered by the Wood

County Court of Common Pleas, sentencing him to serve an aggregate term of three years

in prison. For the reasons that follow, we affirm the judgment of the trial court. The

matter is remanded to the trial court for the sole purpose of issuing a nunc pro tunc
sentencing entry that reflects the postrelease control sentence of, “up to three years, but

not less than one year” that the trial court imposed at the sentencing hearing.

                             Statement of the Case and Facts

       {¶ 2} On August 5, 2021, appellant was indicted on one count of intimidation of

an attorney, victim, or witness in a criminal case, a felony of the third degree; one count

of menacing by stalking, a felony of the fourth degree; one count of theft, a felony of the

fifth degree; one count of unauthorized use of a motor vehicle, a misdemeanor of the first

degree; and seven counts of violating a protection order, all misdemeanors of the first

degree.

       {¶ 3} Appellant entered into a negotiated plea agreement whereby he would enter

pleas of guilty to three of the eleven counts, with the remaining counts to be dismissed at

sentencing. The specific offenses to which he would plead guilty were intimidation of an

attorney, victim, or witness in a criminal case, in violation of R.C. 2921.04(B)(1) and

(D), a felony of the third degree; menacing by stalking, in violation of R.C.

2903.211(A)(1) and (B)(2)(b), a felony of the fourth degree; and violation of a protection

order, in violation of R.C.2919.27(A)(1), a misdemeanor of the first degree.

       {¶ 4} Included in the plea agreement was the following paragraph:

       K. Post Release Control. In addition, a period of supervision by the Adult
       Parole Authority after release from prison is XXXX optional or ____
       mandatory in this case. If I am sentenced to prison for this offense, after my
       prison release I ____ will or XXXX may have up to Two (2) years of
       control under conditions determined by the Parole Board.




2.
Thus, the plea agreement indicated that appellant, if sentenced to prison, could be

subjected to a period of “up to” two years of postrelease control. At the plea hearing,

however, the trial court advised appellant during its colloquy that “[b]ecause the charge

of intimidation of an attorney, victim, or witness in a criminal case] is a felony of the

third degree, you could have up to three years but not less than one year of post release

control.” The trial court echoed this admonition at sentencing, stating, “Having been

convicted of a felony of the third degree, the defendant will be subject, once he is

released from prison, of up to three years but not less than one year of post release control

through the Adult Parole Authority.” On appeal, appellant takes issue with the trial

court’s imposition of postrelease control.

                                   Assignment of Error

       {¶ 5} Appellant asserts the following assignments of error on appeal:

       I. Appellant’s sentence for his third degree felony offense is contrary to

law and constitutes plain error.

       II. Appellant received ineffective assistance of counsel.

                                          Analysis

       {¶ 6} This court reviews sentencing challenges under R.C. 2953.08(G)(2). State v.

Villarreal, 6th Dist. Sandusky No. S-17-020, 2018-Ohio-888, ¶ 15. That statute permits

an appellate court to increase, reduce, or otherwise modify a sentence or vacate the

sentence and remand the matter for resentencing only if it clearly and convincingly finds




3.
either of the following:

       (a) That the record does not support the sentencing court’s findings under

       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant;

       (b) That the sentence is contrary to law.

Id.; R.C. 2953.08(G)(2). Appellant does not challenge the trial court’s compliance with

any of the sentencing statutes identified in R.C. 2953.08(G)(2)(a). Rather, he claims in

his first assignment of error that his sentence is contrary to law because his “sentencing

entry subjects him to up to three years of postrelease control, but the law limits

postrelease control for nonviolent third degree felonies to two years.”

       {¶ 7} As indicated above, appellant pleaded guilty to intimidation of an attorney,

victim or witness in a criminal case, in violation of R.C. 2921.04(B)(1) and (D), which

was a felony of the third degree. In addition, R.C. 2901.01(A)(9)(a) lists R.C. 2921.04 as

an offense of violence. Accord State v. Dahms, 3d Dist. Seneca No. 13-16-16, 2017-

Ohio-4221, ¶ 127; State v. A.G., 8th Dist. Cuyahoga No. 110132, 2021-Ohio-4428, ¶ 20.

       {¶ 8} R.C. 2967.28(B)(4) provides that the period of post-release control that is

required “[f]or a felony of the third degree that is an offense of violence and is not a

felony sex offense, [is] up to three years, but not less than one year.” The trial court

specifically informed appellant of this statutorily mandated period of post-release control,

both at appellant’s plea hearing and at his sentencing hearing.




4.
       {¶ 9} Unfortunately, the trial court’s January 13, 2022 judgment entry inaccurately

provides, “As part of this sentence the Defendant is advised that upon the completion of

the prison term, the Defendant MAY be subject to such further discretionary period of

supervision under POST RELEASE CONTROL of up to THREE YEARS as authorized

by law * * *.” (Emphasis in original.)

       {¶ 10} In State v. Grimes, 151 Ohio St.3d 19, 2017-Ohio-2927, 85 N.E.3d 700, ¶

1, the Supreme Court of Ohio held that “to validly impose postrelease control when the

court orally provides all the required advisements at the sentencing hearing, the

sentencing entry must contain the following information: (1) whether postrelease control

is discretionary or mandatory, (2) the duration of the postrelease-control period, and (3) a

statement to the effect that the Adult Parole Authority (“APA”) will administer the

postrelease control pursuant to R.C. 2967.28 and that any violation by the offender of the

conditions of postrelease control will subject the offender to the consequences set forth in

that statute.” In this case, although the trial court orally provided all of the required

advisements at the sentencing hearing, the trial court’s judgment entry fails to validly

impose postrelease control, because it incompletely advises appellant that he may be

subject to a period of postrelease control of up to three years, without mention of the

mandatory portion of the sentence, requiring a one-year period of postrelease control.

       {¶ 11} In reaching this conclusion, we are mindful that if, as here, “the trial court

gives the proper notice during the sentencing hearing, but fails to include proper notice in

its sentencing judgment entry, the trial court can enter a nunc pro tunc judgment to




5.
correct the clerical error pursuant to Crim.R. 36 and need not provide a resentencing

hearing pursuant to R.C. 2929.191. State v. Murray, 2012-Ohio-4996, 979 N.E.2d 831, ¶

23 (6th Dist.), citing State v. Qualls, 131 Ohio St.3d 499, 2012-Ohio-1111, 967 N.E.2d

718, ¶26. Accordingly, appellant’s first assignment of error is found not well-taken, but

the matter will be remanded to the trial court for a nunc pro tunc entry reflecting the

imposition of postrelease control as explained by the trial court at appellant’s sentencing

hearing.

       {¶ 12} Appellant argues in his second assignment of error that he received

ineffective assistance of counsel, because his trial counsel failed to object to the period of

postrelease control that was imposed by the trial court.

       {¶ 13} The law is clear that “[a]n attorney is not ineffective for failing to raise an

objection which would have been denied.” State v. Draper, 10th Dist. Franklin No.

02AP-1371, 2003-Ohio-3751, ¶ 29, citing State v. Gibson, 69 Ohio App.2d 91, 95, 430

N.E.2d 954 (8th Dist.1980). As explained above, the trial court imposed postrelease

control in this case in accordance with the law. Had trial counsel objected to this

imposition of postrelease control, the objection would have been properly denied.

Therefore, trial counsel, in failing to raise such an objection, was clearly not ineffective.

Appellant’s second assignment of error is found not well-taken.

       {¶ 14} For all of the foregoing reasons, the judgment of the Wood County Court

of Common Pleas is affirmed. This matter is remanded to the trial court for the sole

purpose of issuing a nunc pro tunc sentencing entry that reflects the postrelease control




6.
sentence that was imposed by the trial court at appellant’s sentencing hearing. Appellant

is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                         Judgment affirmed
                                                                             and remanded.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Thomas J. Osowik, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE



          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




7.